In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                      (Filed: August 26, 2016)
                                            No. 13-968V

* * * * * * * * * * * * *
JABARI WALKER           *
                        *
                        *
         Petitioner,    *                                                Decision on Joint Stipulation;
                        *                                                Human Papilloma Virus (“HPV”)
v.                      *                                                Vaccine; Muscle Damage
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
                        *
* * * * * * * * * * * * *

Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Gordon Shemin, US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On December 9, 2013, Josita Walker filed a petition for compensation on behalf of her
then-minor child, Jabari Walker, under the National Vaccine Injury Compensation Program.2
Jabari Walker [“Mr. Walker” or “petitioner”] was substituted as petitioner on July 30, 2015.
Petitioner alleges that he developed muscle damage as a result of receiving a human papilloma
virus (“HPV”) vaccination on or about November, 27, 2012. See Stipulation, filed August 25,
2016, at ¶¶ 1. Respondent denies that the HPV immunization caused petitioner’s alleged injury.
Stipulation at ¶ 2.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
         Nevertheless, the parties have agreed to settle the case. On August 25, 2016, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

             A lump sum of $20,000.00 in the form of a check payable to petitioner, Jabari
             Walker. This amount represents compensation for all damages that would be
             available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2